DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the specie containing the formula of claim 41 in the reply filed on 10/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-37, 39, 40, and 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Accordingly, claims 26-28, 30, 32, 33, 38, 41, 45, 49, and 50 are currently under consideration.

Drawings
The drawings are objected to because in Fig. 2, step 25, there is missing text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 41 is objected to because of the following informalities: 
Regarding claim 41, the recitation of “marches” in line 4 should instead read --matches--.
Further regarding claim 41, the recitation of “a root mean squared value” does not match the formula, where the exponent and root are p. I.e., it may be preferable to simply refer to --a root mean value--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 26 and “oscillometry measurement device” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “processing unit,” a computer as described in ¶ 0069 of the specification as filed; for “oscillometry measurement device,” the components described in ¶ 0069 with respect to device A).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 41, the element W in the formula is not described (has no antecedent basis) such that it is unclear what it represents. For purposes of examination, it will be interpreted as a weighing function like in claim 39. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-28, 30, 32, 33, 38, 45, 49, and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 26-28, 30, 32, 33, 38, 45, 49, and 50 are directed to a “system,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 26 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
identifying, using the at least one processor of the oscillometry measuring system, parameters in the oscillometry measurements; calculating, using the at least one processor of the oscillometry measuring system, at least one objective function from the parameters of the oscillometry measurements, evaluating, using the at least one processor of the oscillometry measuring system, the at least one objective function as a function of at least one predetermined threshold; accepting or rejecting, using the at least one processor of the oscillometry measuring system, the oscillometry measurements from the evaluating;
The identifying, calculating, evaluating, and accepting or rejecting steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the oscillometry measurements, they would be able to identify parameters therefrom and perform calculation and evaluation based on thresholds. There is nothing to suggest an undue level of complexity in the objective function. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claim 26 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a processing unit, a non-transitory computer-readable memory, at least one processor, etc.), and
add insignificant extra-solution activity (the pre-solution activity of: receiving oscillometry measurements; and the post-solution activity of: outputting oscillometry data).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the outputting of the oscillometry data remains in a processing “black box” (i.e., it can be outputted to another processing component and not to e.g. a display). Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 26 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. identifying e.g. impedance (claim 33), calculating an average of coefficients of variation (claim 38), grading the measurements (claim 50),  etc.),
further describe the pre- or post-solution activity (or the structure used for such activity) (e.g. receiving measurements based on breathing episodes (claims 27, 28, 30), controlling the number of measurements (claims 45 and 49), etc.), and
describe field-of-use context (e.g. using an oscillometry measurement device (claim 32), etc.).
With respect to e.g. claim 32, there is insufficient structural detail for the “oscillometry measurement device” to be considered a “particular machine,” and it is merely involved in extra-solution activity. 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
Notably, claim 41 is not rejected because it is directed to a practical application of the abstract idea. The formula for the particular objective function results in an improvement to the technology, as described in ¶¶s 0086 and 0006 of the specification as filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 27, 32, 33, and 50 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Publication 2012/0289852 (“Van Den Aardweg”).
Regarding claim 26, Van Den Aardweg discloses a system for acquiring oscillometry measurements (¶ 0001, Fig. 1 - FOT device 2) comprising: a processing unit (Fig. 1, processor 16); and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (¶ 0242, the processor carrying out a program stored on a storage medium) for: receiving oscillometry measurements, using at least one processor of the oscillometry measuring system, the oscillometry measurements being from at least one oscillometry recording (claim 19: "processor or computer"; claim 1: "estimating respiratory impedance" and "determining [ ... ] a respective time series representing the flow and the pressure"; Fig. 10 - steps 121, 123; Fig. 1 and ¶ 0037, FOT device 2); identifying, using the at least one processor of the oscillometry measuring system, parameters in the oscillometry measurements (Fig. 10 - steps 125, 127, 131); calculating, using the at least one processor of the oscillometry measuring system, at least one objective function from the parameters of the oscillometry measurements (Fig. 10 - step 129, transfer function), evaluating, using the at least one processor of the oscillometry measuring system, the at least one objective function as a function of at least one predetermined threshold (Fig. 10 - steps 131, 133; claims 3, 9); accepting or rejecting, using the at least one processor of the oscillometry measuring system, the oscillometry measurements from the evaluating (claims 10, 11); and outputting, using the at least one processor of the oscillometry measuring system, oscillometry data using the oscillometry measurements if accepted from the evaluating (see e.g. paragraph 240: "the respiratory impedance can be used as an input [ ... ] with unreliable values, as indicated by the confidence values, being discarded").
Regarding claim 27, Van Den Aardweg discloses all the features with respect to claim 26, as outlined above. Van Den Aardweg further discloses wherein receiving oscillometry measurements includes receiving oscillometry measurements delimited by breathing episodes (¶ 0162).
Regarding claim 32, Van Den Aardweg discloses all the features with respect to claim 26, as outlined above. Van Den Aardweg further discloses wherein receiving oscillometry measurements includes recording the oscillometry measurements during the at least one oscillometry recording using an oscillometry measurement device from the at least one oscillometry measurement system (Fig. 2, FOT device 2, which does not necessarily include the non-transitory computer-readable memory described in ¶ 0242).
Regarding claim 33, Van Den Aardweg discloses all the features with respect to claim 26, as outlined above. Van Den Aardweg further discloses wherein identifying the parameters in the oscillometry measurements includes identifying at least one of respiratory system resistance, reactance or impedance (Title, Abstract, ¶ 0033, etc.).
Regarding claim 50, Van Den Aardweg discloses all the features with respect to claim 26, as outlined above. Van Den Aardweg further discloses wherein evaluating the oscillometry measurements includes grading the oscillometry measurements as a function of the at least one predetermined threshold (Fig. 10, steps 131, 133; claims 3, 9; confidence limits).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0289852 (“Van Den Aardweg”) in view of US Patent Application Publication 2013/0165807 (“Gobbi”).
Regarding claim 28, Van Den Aardweg teaches all the features with respect to claim 27, as outlined above. Van Den Aardweg does not appear to explicitly teach wherein receiving oscillometry measurements delimited by breathing episodes includes isolating the breathing episodes from the at least one oscillometry recording.
Gobbi teaches analyzing FOT data in separate inspiratory and/or expiratory phases, including in portions of a phase (¶ 0022, within the central 3/5 of inspiration).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate specific breathing episodes in Van Den Aardweg as in Gobbi (e.g. isolating the inspiratory phase or portions thereof), for the purpose of reducing noise attributed to respiratory parameter fluctuations between inspiration and expiration (Gobbi: ¶¶s 0009, 0010).
Regarding claim 30, Van Den Aardweg discloses all the features with respect to claim 27, as outlined above. Van Den Aardweg does not appear to explicitly teach wherein receiving oscillometry measurements delimited by breathing episodes includes monitoring a breath of a subject and triggering a recording of the oscillometry measurements upon detection of a desired point in a breathing cycle.
Gobbi teaches analyzing FOT data in separate inspiratory and/or expiratory phases, including in portions of a phase (¶ 0022, within the central 3/5 of inspiration). Input impedance (Zrs, ¶ 0005) is the recorded oscillometry measurement, whose calculation is triggered upon detection of the inspiratory phase (or the central 3/5 of the inspiratory phase) of a good breath (¶ 0022).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate specific breathing episodes in Van Den Aardweg as in Gobbi (e.g. isolating the inspiratory phase or portions thereof), and to trigger calculation of input impedance during these isolated episodes, for the purpose of reducing noise attributed to respiratory parameter fluctuations between inspiration and expiration (Gobbi: ¶¶s 0009, 0010).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0289852 (“Van Den Aardweg”) in view of Applicant Admitted Prior Art (“AAPA”).
Regarding claim 38, Van Den Aardweg teaches all the features with respect to claim 27, as outlined above. Van Den Aardweg does not appear to explicitly teach wherein calculating at least one objective function includes calculating an average of coefficients of variation (CV) of an impedance over Nf frequencies measured according to ζ                                 
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        f
                                                    
                                                
                                            
                                        
                                        
                                            C
                                            V
                                            (
                                            
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                            .
AAPA teaches that current (before the effective filing date of the claimed invention) oscillometry systems assess a reading of variability such as CV for impedance (Z), select which measurements to include in an average, and evaluate across the entire range of frequencies measured (¶ 0004 of the specification as filed, which is in the Background section).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate for the objective function of Van Den Aardweg, according to the formula described in AAPA, as the application of a conventional technique (AAPA: ¶¶s 0004, 0005).

Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0289852 (“Van Den Aardweg”) in view of US Patent 5,458,137 (“Axe”).
Regarding claim 45, Van Den Aardweg teaches all the features with respect to claim 26, as outlined above. Van Den Aardweg does not appear to explicitly teach wherein calculating at least one objective function includes determining if a minimum number Nmin of oscillometry measurements is reached prior to calculating the at least one objective function.
Axe teaches obtaining a minimum required number of measurements before beginning a calculation process (Fig. 15, step 1600; col. 10, lines 1-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a minimum number of measurements in Van Den Aardweg, as in Axe, for the purpose of having enough measurements to perform calculation (Axe: Fig. 15, col. 10, lines 1-25; col. 8, lines 46-65, etc.).
Regarding claim 49, Van Den Aardweg teaches all the features with respect to claim 26, as outlined above. Van Den Aardweg does not appear to explicitly teach wherein accepting or rejecting the oscillometry measurements includes rejecting the oscillometry measurements if a maximum number Nmax of oscillometry measurements is exceeded.
Axe teaches dropping an oldest sample if a sufficient number of samples have already been obtained (Fig. 15, steps 1600 and 1602; col. 10, lines 1-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reject old measurements in Van Den Aardweg after enough measurements for performing calculation are obtained, as in Axe, for the purpose of maintaining buffer size while enabling calculation based on current values (Axe: Fig. 15, col. 10, lines 1-25; col. 8, lines 46-65, etc.).

Allowable Subject Matter
Claim 41 is allowable over the prior art, but is objected to as being dependent upon rejected base claims. Therefore, it will be allowed if related 35 USC 112(b) rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the drawing and claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest an oscillometry measurement system that receives oscillometry measurements, identifies parameters in the measurements, calculates an objective function from the parameters (where the objective function is the formula of claim 41, including a weighing function), evaluates the objective function as a function of at least one predetermined threshold, accepts or rejects the measurements from the evaluating, and outputs oscillometry data using the accepted measurements, in combination with all other recited limitations.
Non-patent publication Arnett, Donna K., et al. "Variability in ultrasonic measurements of arterial stiffness in the Atherosclerosis Risk in Communities study." Ultrasound in medicine & biology 25.2 (1999): 175-180 (“Arnett”) teaches taking a square root of variances (page 177, Statistical methods section), but this is not a p root and there is no use of a weighing function.
Non-patent publication Gochicoa-Rangel, Laura, et al. "Long-term stability of a portable carbon monoxide single-breath diffusing capacity instrument." Respiratory Care 62.2 (2017): 231-235 (“Gochicoa-Rangel”) teaches a root mean square coefficient of variation (page 233, first paragraph of Results section), but this is not a p root and there is no use of a weighing function.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791